             Case 2:21-cv-00492-JMY Document 57 Filed 05/28/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GERARD SCANLAN et al.                              :
                                                    :             CIVIL ACTION
                 v.                                 :
                                                    :             NO. 21-492-JMY
 RIDLEY TOWNSHIP et al.                             :


                                     SCHEDULING ORDER

        AND NOW, this 28th day of May , 2021, upon consideration of the parties’ Joint

Report of Rule 26(f) Meeting (ECF No. 54), and the representations made by counsel at the Rule

16 conference held on this date, it is ORDERED as follows:

        1.       The parties shall comply with the following deadlines:

                 a.     All fact discovery shall be completed by November 1, 2021.

                 b.     Plaintiff’s expert report(s) shall be produced by December 6, 2021;

Defendant’s expert report(s) shall be produced by January 10, 2022; all expert discovery,

including all depositions of expert witnesses, shall be completed by February 10, 2022.

                 c.     All motions for summary judgment and Daubert motions shall be filed no

later than March 10, 2022. Responses to such motions shall be filed no later than April 11,

2022.

        2.       At the parties’ request, this matter will be referred to the Honorable Carol Sandra

Moore Wells, United States Magistrate Judge, for settlement discussions. Referral requests shall

be submitted to the Court via email to Chambers_Younge@paed.uscourts.gov and copied to

all counsel. Such requests shall be made at the earliest possible stage of the litigation when

settlement discussions will be productive. As a general rule, the Court will not extend or stay the

foregoing case management deadlines pending the conduct of settlement discussions.
            Case 2:21-cv-00492-JMY Document 57 Filed 05/28/21 Page 2 of 2




       3.       A final pretrial conference will be held on Thursday, July 21, 2022, at 10:00

a.m. in Room 4007, James A. Byrne United States Courthouse, 601 Market Street, Philadelphia,

PA 19106. No later than seven (7) days before the Final Pretrial Conference, the parties shall

file their Pretrial Memoranda in accordance with Local Rule of Civil Procedure 16.1(c) and

Judge Younge’s Policies and Procedures. A trial date, and deadlines for other pretrial

submissions (such as exhibits, jointly proposed voir dire and jury instructions, and motions in

limine), will be set by the Court at, or shortly after, the Final Pretrial Conference.

       4.       Counsel are referred to Judge Younge’s operating procedures for further

information: https://www.paed.uscourts.gov/documents/procedures/youpol.pdf.

       IT IS SO ORDERED.



                                                       BY THE COURT:



                                                        /s/ John Milton Younge
                                                       JUDGE JOHN MILTON YOUNGE




                                                   2
